             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:19-cr-00120-MOC-WCM

UNITED STATES OF AMERICA,                  )
                                           )
v.                                         )                  ORDER
                                           )
MIRANDA LYNN DOTSON,                       )
                                           )
                  Defendant.               )
                                           )

      This matter is before the Court on Defendant’s Motion to Seal Sentencing

Memorandum Exhibit 1 (the “Motion to Seal,” Doc. 94). The subject document

is a case review and evaluation prepared by Dr. David Delmonico and

Elizabeth Griffin, MA, LMFT (Doc. 95).

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      The undersigned has considered the Motion to Seal, the public’s interest

in access to the evaluation, and alternatives to sealing.




                                       1

     Case 1:19-cr-00120-MOC-WCM Document 96 Filed 06/11/21 Page 1 of 2
          The Motion to Seal has appeared on the docket since it was filed on June

6, 2021. The Motion does not indicate the Government’s position and the

deadline for the Government to object to the Motion to Seal has not passed.

Nonetheless, the public has been provided with some notice and an opportunity

to object to the Motion to Seal. Further, the evaluation contains Defendant’s

sensitive personal psychological information as well as information about other

individuals. In addition, Defendant’s sentencing memorandum has been filed

publicly (Doc. 93); the Motion to Seal only seeks the sealing of the evaluation

itself.

          The undersigned concludes that, based on the information before the

Court at this time, Defendant has made the required showing and therefore

will allow the Motion. This ruling, however, is subject to further consideration

by the District Court in connection with Defendant’s sentencing, or upon a

subsequent motion to unseal the evaluation.

          IT IS THEREFORE ORDERED THAT Defendant’s Motion to Seal

Sentencing Memorandum Exhibit 1 (Doc. 94) is GRANTED, and Defendant’s

evaluation (Doc. 95) is SEALED and shall remain sealed until further Order

of the Court.
                                        Signed: June 11, 2021




                                           2

     Case 1:19-cr-00120-MOC-WCM Document 96 Filed 06/11/21 Page 2 of 2
